          Case 3:19-cr-01842-JM Document 1 Filed 04/18/19 PageID.1 Page 1 of 5
                                                                               FILED
 1                                                                              APR 18 2019
 2                                                                        CLERK US DISTRICT COURT
                                                                       SOUTHERN DISTRICT OF CALIFORNIA
                                                                       BY                      DEPUTY
 3                             UNITED STATES DISTRICT CO
 4                           SOUTHERN DISTRICT OF CALIFORNIA
 5
     UNITED STATES OF AMERICA,
 6
                                                       Case No.:     19MJ1596
                                   Plaintiff,          COMPLAINT FOR VIOLATION OF:
 7
 8             v.                                      Title 18 U.S.C. § 1029(a)(2)- Use of an
 9                                                     Unauthorized Access Device
     ARSENIO PIERRE,
10
11                               Defendant.
12
13         The undersigned complainant being duly sworn states:
14         During the one-year period October 1, 2016 to September 30, 2017, in the Southern
15
     District of California and elsewhere, defendant Arsenio Pierre, knowingly and with intent
16
17 to defraud, used unauthorized social security numbers, and by such conduct, obtained
18 approximately $168,405 .13 during the one year period, said use affecting interstate and
19
   foreign commerce, in that said social security numbers were used to obtain car loans from
20
21   lenders involved in interstate lending, in violation of 18 U.S.C. § 1029(a)(2) and (c)(1 )(a)(i).

22 II
23
24 II

25 II

26 II
27
28 II
         Case 3:19-cr-01842-JM Document 1 Filed 04/18/19 PageID.2 Page 2 of 5



          The complainant states that this complaint is based on the attached Statement of
 1
 2 Probable Cause incorporated herein by reference.



                                            ~~
 3
 4
                                              U.S. Secret Service
 5
                                                                /fl~
 6        SWORN TO BEFORE ME AND SUBSCRIBED IN MY PRESENCE, THIS_ DAY
 7
     OF APRIL, 2019.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22

23
24
25
26
27
28
                                              2
          Case 3:19-cr-01842-JM Document 1 Filed 04/18/19 PageID.3 Page 3 of 5



 l UNITED STATES OF AMERICA
      v.
 2 ARSENIO PIERRE
 3
 4                             STATEMENT OF PROBABLE CAUSE
 5
           1.     I am a "law enforcement officer of the United States" within the meaning of
 6
     Title 18, United States Code, Section 2510(7) who is empowered by law to conduct
 7
     investigations of, and to make arrests for, offenses enumerated in Title 18, United States
 8
     Code, Section 2516.
 9
           2.     I am a Special Agent (SA) with the United States Secret Service (USSS), and
10
     have been employed as such since August, 2005. I am currently assigned to the San Diego
11
     Field Office, which includes the San Diego Regional Fraud Task Force (SDRFTF) and San
12
     Diego Electronic Crimes Task Force (SDECTF). I received and completed formal training
13
     that included an eleven week Criminal Investigation Training Program (CITP) at the Federal
14
     Law Enforcement Training Center in Glynco, GA, as well as an additional seventeen week
15
     Special Agent Training Course (SATC) at the USSS James J. Rowley Training Center in
16
     Beltsville, MD. Throughout my tenure as a criminal investigator with USSS in both the
17
     Newark Field Office and San Diego Field Office, I have conducted and/or participated in
18
     numerous financial crimes investigations, to include but not limited to, the fraudulent use
19
     of access devices, credit card skimming/re-encoding, identity theft, wire fraud, mail fraud,
20
     check fraud, bank fraud, and the manufacturing of counterfeit currency/commercial
21
     securities, and the use of complex schemes to conceal and launder the proceeds of such
22
     crimes. I have also assisted in and/or personally prepared and executed numerous search
23
     and arrest warrants for investigations involving the above mentioned financial crimes. I
24
     have a Bachelor of Science degree in Political Science from the University of Nebraska at
25
     Kearney as well as a Juris Doctor degree from the University of Nebraska College of Law.
26
           3.     Because this Complaint is being submitted for the limited purpose of
27
     establishing probable cause, it does not detail each and every fact learned during the course
28
                                                  3
           Case 3:19-cr-01842-JM Document 1 Filed 04/18/19 PageID.4 Page 4 of 5



 1 of this investigation. All dates, times, and quantities in this affidavit (and any appendices)
 2 are exact figures or best approximations. The conversations quoted or mentioned in this
 3 affidavit have often been excerpted and/or summarized. All conclusions stated herein are
 4 based on my training and experience, my conversations with other law enforcement officers,
 5 and my familiarity with the facts of the investigation.
 6           4.     Since approximately August, 2016, Arsenio Pierre ("Pierre") has been using
 7 social security numbers that are not his, in addition to other false information, such as
 8 address and employment pay stubs, to purchase vehicles in the Southern and Central
 9 Districts of California. 1
10           5.    During the charged one-year period- October 1, 2016 to September 30, 2017
11 - Pierre used unauthorized social security numbers to successfully purchase six vehicles
12 with a total purchase price of $168,405 .13.
13           6.    The following table summarizes completed vehicle purchases that Pierre made
14 using unauthorized social security numbers:
15
                                                                                                  i

16    Date        Amount (USD) LenderNictim                                          SS#              f
                                                                  Dealership               I
17      10/3/16    26,488.50                 Santander          Poway CDJR   2           3
                                                                                     SS1 i
18   I 10/3/16 i   29,778.12          J   Toyota Fin~ Serv.  ~earny Mesa Toyota
                                                                                    -
                                                                                      SSl             I


     I 1oli4116 I  28,627.35               Nissan Corp.     Metro Nissan ofRedland I SSl I
19      2/6/17     20,010.31                 Santander        Lexus of Valencia       SS2             1




20      5/4/17     35,571.47              Toyota Fin. Serv.  Lexus of Las Vegas       ss3             I
       5/12/17     27,929.38              Kia of Temecula DCH Kia of Temecula         SS3 l
21     TOTAL      $168,405.13                                                                         II

22           7.    Pierre made each of the purchases on credit. In order to make these purchases,
23 Pierre either filled out loan documentation himself, or orally gave his information to an
24 employee of the dealership to complete the documentation. For each purchase, the social
25
26 1 Social Security Numbers are "access devices" under 18 U.S.C. § 1029(e)(l). Because the social
     security numbers are stolen, they are "unauthorized access devices" under 18 U.S.C. § 1029(e)(3).
27 2 Poway CDJR is located in the Southern District of California.
     3 I have confirmed that SS 1, SS2 and SS3 are actual social security numbers belonging to individuals
28
     other than Pierre.
                                                         4
          Case 3:19-cr-01842-JM Document 1 Filed 04/18/19 PageID.5 Page 5 of 5



 1 security number he gave as his own actually belonged to someone else. Using this method,
 2 Pierre was able to complete the six purchases above without procuring loans under his own

 3 social security number.
 4        8.     Pierre applied for the loans to make the above purchases in his own name; he
 5 used his legitimate California Driver's License with his name, photograph and valid driver's

 6 license number. In addition, the individual who assisted Pierre in making the purchase at
 7 Poway CDJR has identified Pierre in a six-pack as the person who purchased the vehicle.
 8                                       CONCLUSION
 9        9.     Between October 1, 2016 and September 30, 2017, Pierre knowingly and with
1O intent to defraud used three unauthorized access devices to purchase six vehicles on credit,
11 with a total purchase price of $168,405.13.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 5
